DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 7 recites a “system” which comprises only "protocols.” A “system” is understood by the Examiner to be an apparatus.  As discussed at length below, under the broadest reasonable interpretation, a “protocol” can be software and data.  Because a “system” is understood to be an apparatus, it must be defined by its structure.  See MPEP § 2114.  Software and data do not contain patentable structure when disembodied.  Because the protocols in claim 7 are not recited as being embodied on a non-transitory computer readable medium, the corresponding software and data do not impart structure to the "system.”  Because there is no structure imparted to the "system” by the "protocols,” the “system” is a structureless apparatus.  Because the “system” is an apparatus without structure, the “system" is not statutory subject matter as defined by 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stradling et al. (US 20180091316 Al) and further in view of Hall et al (US 20180190077 A1) (“Hall”). 

As per claims 1, 7 & 9, Stradling discloses:
one or more initial users (e.g. first party, buyer) deploying one or more smart contract computer protocols (smart contracts portfolio or offers) to one or more blockchains, the one or more smart contract computer protocols being adapted to digitally facilitate, verify, and enforce the negotiation and performance of a contractual relationship, and serve as back-end environments for one or more decentralized applications (¶¶ [0025], [0083]- [0085], [0094]- [0095], [0132]- [0135); 
displaying one or more offered terms of the one or more smart contract computer protocols in a front-end environment of the one or more decentralized applications (¶¶ [0094]- [0095]); 
one or more secondary users (e.g. second party, seller) using the front-end environment of the one or more decentralized applications to execute one or more functions of the one or more smart contract computer protocols to accept one or more of the offered terms of the one or more smart contract computer protocols (¶¶ [0025], [0083]- [0085], [0094]- [0095], [0132]-[0135); 
the one or more secondary users using the front-end environment of the one or more decentralized applications to authorize one or more transmissions of digital currency to one or more digital currency wallets associated with the one or more smart contract computer protocols according to the accepted terms (¶¶ [0097], [0111]- [0115]); 
[….]
the one or more smart contract computer protocols calculating a commission payable by the one or more secondary users to one or more digital currency wallets associated with the one or more smart contract computer protocols (¶¶ [0098], [0228]); 
the one or more smart contract computer protocols retrieving data related to the offered and accepted terms of the one or more smart contract computer protocols (retrieving data from the data-feed oracle 210) (¶¶ [0033], [0084], [0096], [0101]); 
the one or more smart contract computer protocols determining values (e.g. settlement) of digital currency owed to initial and secondary users based on the offered and accepted terms (e.g. bets agreements), retrieved data (data feed via oracle" 210), and amounts of the previously authorized transmissions of digital currency (settlements amounts) (¶¶ [0095]- [0099], [0105]-[0107]); and 
the one or more smart contract computer protocols transmitting values of digital currency (settlements amounts) to digital currency wallets associated with initial and secondary users to which the values are owed (¶¶ [0095]- [0099], [0105]- [0107], [0163], [0228]). 

Stradling further discloses the contract will live on a blockchain, and run when a condition occurs (e.g., when an event happens or the bet expires) (¶¶ [0084], [0099]- [0101]). 

Stradling does not expressly disclose terminating the ability of additional secondary users to accept offered terms after a predetermined. 
Hall, however, clearly disclose terminating (disabling) the ability of additional secondary users to accept offered terms after a predetermined time (¶¶ [0086]-[0089]; disabling an in-play opportunity 276 means that no player may wager on the in-play
opportunity). 

It would have been obvious to a person of ordinary skill in the art to modify Stradling’s betting system to incorporate the function of disabling the wagering, as disclosed by Hall, because it’s a matter of design choice when wagering should start and terminate.     

The examiner further notes that the following limitations have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to digitally facilitate, verify, and enforce the negotiation and performance of a contractual relationship, and serve as back-end environments for one or more decentralized applications,
to execute one or more functions of the one or more smart contract computer protocols…as recited in at least claim 1. 
to accept one or more of the offered terms of the one or more smart contract computer protocols…as recited in at least claim 1.
to authorize one or more transmissions of digital currency to one or more digital currency wallets…as recited in at least claim 1.
to accept offered terms after a predetermined time…as recited in at least claim 1.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

	
As per claims 2 & 10, Stradling discloses as shown above.
Stradling further discloses wherein the offered terms are one of fixed odds, dynamic odds, live odds, in-event odds, odds that an event will happen, odds that an event will not happen, prices to buy odds that an event statistic will be true, prices to sell odds that an event statistic will be false, odds related to the finishing order of contestants in a contest, points related to the real-world performance of persons or groups of persons, odds related to the identity of a party to mine a particular block in a blockchain, and odds related to characteristics of a particular block in a blockchain (¶¶ [0082]-[0084]).

As per claims 3 & 11, Stradling discloses as shown above.
Stradling further discloses wherein the acceptance of the one or more of the offered terms, and authorization of the one or more transmissions of digital currency, comprise a wager on the subject matter of the one or more smart contract computer protocols (¶¶ [0082], [0084], [0095], [0106]). 

As per claims 4 & 12, Stradling discloses as shown above.
Stradling further discloses wherein the event is one or more of a sports event, a gambling event, a public contest, and a divisible micro-event thereof (¶¶ [0082], [0084], [0095], [0106]). 

As per claims 5 & 13, Stradling discloses as shown above.
Stradling further discloses the data being retrieved, verified as accurate real-world data, and transmitted to the one or more smart contract computer protocols by one or more of one or more application programming interfaces, one or more data carriers, one or more proof-of-stake blockchain models, one or more proof-of-work blockchain models, one or more data aggregators, and one or more external oracle services (¶¶ [0271], [0273], [0278]). 

As per claims 6 & 14, Stradling discloses as shown above.
Stradling further discloses wherein the data is one or more of fixed odds, dynamic odds, micro-event data, scores, statistics, point spreads, news, event outcome data, blockchain data, gambling data, and records (¶¶ [0082]-[0084]). 

As per claim 8, Stradling discloses as shown above.
Stradling further discloses wherein the contractual relationship is a wager between one or more of one or more individual humans, organizations of humans, organizations of organizations, smart contracts, artificial intelligences, distributed autonomous agents, and decentralized autonomous organizations (¶¶ [0033], [0095]). 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
US 20180165916 A1- A system, method and apparatus provides a unique betting product where multiple players or groups of players may construct and contribute to (“crowdfund”) one or more tickets and behave as a single “player”. Players make selections in one or more different events. Players who are in contention to win may be offered an opportunity to sell their tickets, in whole or in part, in response to a full or partial buy-out offer made at any time prior to completion of a wagering event.

US 20190130701 A1- Various embodiments provide management of virtual goods. In some embodiments, a gaming platform can be used to provide a secure ledger system for recording money transfer, play action, bets, analytics, gaming statistics, and the like, which are associated with virtual goods. Non-limiting examples of virtual goods comprise: characters; badges/icons; gameplay attributes; virtual money; cryptocurrencies; tokens; digital gifts; gameplay levels/add-ons; and prizes, among other examples. In some examples, gaming systems can directly interact with the distributed multi-ledger architecture for secure and transparent transactions which can also be accessed by auditors, tax authorities, partners, and/or other entities. Some examples may use private and/or public blockchains as part of the distributed multi-ledger gaming architecture. For instance, multiple distributed network nodes may be utilized to manage transaction records.

Ordinarily, a restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6, drawn to a method, classified in class G07F 17/3288.
Claims 7-8, drawn to a system, classified in class G06Q 20/389.
Claim 9-14, drawn to a storage medium, classified in class G06Q 50/34.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
Inventions I, II and III noted above do not appear to be patentably distinct (e.g. inventions are obvious variants) at this time. However, if Applicants amend any of the claims such that Inventions I, II and III become patentably distinct, this restriction may be implemented. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MAMON OBEID/Primary Examiner, Art Unit 3685